PER CURIAM.
The trial court’s written order of revocation of probation did not conform to its oral ruling. The written order found appellant guilty of a violation for committing the crime of robbery. The court’s oral ruling was that appellant had violated his probation by committing the lesser included crime of petit theft. We remand with directions that the trial court enter a written order to conform with the court’s oral pronouncement. See Rodriguez v. State, 777 So.2d 1175 (Fla. 4th DCA 2001).
POLEN, C.J., KLEIN and GROSS, JJ., concur.